Title: From Benjamin Franklin to Cradock Taylor, 12 August 1779
From: Franklin, Benjamin
To: Taylor, Cradock


Sir.
Passy, Augt. 12. 1779
If you were engaged in the English service, and taken fighting against the United states or their Allies, I cannot obtain your Liberty. The king of france will justly claim the Return of a french Prisoner in exchange for you, and you must therefore wait the Establishment of a Cartel. You have not sent me any of the Proofs you say you can produce in your favour, and as we have already been impos’d upon by some Englishmen pretending to be Americans, and may be more so if we take every Man’s Word who is pleas’d to Say he was born there, you cannot wonder at my Diffidence. I am Sir Your most obedient humble Servt.

Mr. Cradock Taylor Prisoner among the English at Aix in Provence.

